Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Matthew Siegal on 06/09/2022.

The application has been amended as follows: 

Cancel claims 1-14.


15. (Currently Amended) A deck structure, comprising:

an assembly of substantially parallel spaced rods extending in a rearward direction from a front end of the assembly to a rear end of the assembly, joined to a plurality of substantially parallel spaced horizontal members, perpendicular to the substantially parallel spaced rods, [[-]]the assembly having a central deck portion defining a horizontal load bearing planethat is configured 

a front deck portion extending in a frontward direction opposite the rearward direction, from a front end of the central deck portion, the front deck portion extending  forwardly and downwardly at a decline from the load bearing plane to a front edge portion, the front edge portion extending downward from the front deck portion, the front edge portion having a plurality of the substantially parallel spaced horizontal members attached thereto on an opposite side of the substantially parallel spaced rods as at the central deck portion; and
the assembly having a rear deck portion extending from the central deck portion  upwardly in the rearward direction at an incline 


Cancel claim 16.


Claim 18, line 1: -- The deck structure of claim [[16]] 15 –. 


19. (Currently Amended) The deck structure of claim [[16]] 15, wherein the rear [[end]] deck portion extends at an upward angle with respect to the load bearing plane of about 5°-40°, and the rear edge portion extends at an upward angle with respect to the rear deck portion 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/           Examiner, Art Unit 3631